tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date release number release date org address employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated february 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable return on form 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx and december 20xx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations cc cpa department of the treasury internal_revenue_service commerce street dallas tx ak exempt and povernment entities division date legend org organization name xx date address address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under ilr c sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope oan 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx legend org organization name co-1 company issues xx date state state city city does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in the state of state in 18xx purpose of the organization is to provide insurance to policyholders in case of damage or loss due to fire lightning and smoke the articles of incorporation filed with the state of state on april 19xx stated the following purpose e conduct and operate a org under and pursuant to the provisions and conditions of chapter of the insurance code of the state of state said insurance code being set forth and appearing in and as chapter of the state session laws of 19xx and to insure and reinsure property against loss or damage by fire or other_casualty in the manner and to the extent provided in and by said chapter the bylaws dated march 20xx stated the following information e e e e all persons holding a valid policy of insurance in this company the same being full force and effect are members thereof and such are entitled to one vote at all meetings of the members board_of directors not less than or more than officers organization shall not insure any property outside the limits of the state counties of city city city city city and city except personal_property temporarily removed the company shall only insure the following property against loss or damage by fire lightning smoke explosion riot riot attending a strike aircraft vehicles and livestock by electrocution a farm dwellings and buildings including the usual contents therein livestock farm machinery and other forms of farm property b dwellings designed for occupancy by not over two families or the usual contents form 886-a rev department of the treasury - internal_revenue_service page -1- leone 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx thereof and private garages situated in a city or town c churches schools and community buildings or the usual contents thereof application form_1024 was filed on august 19xx in the form the organization stated that the organization's past present and future activities and objectives are to insure buildings household goods and other personal_property against loss from fire lightning and smoke it also stated that organization is owned by its members and the members are the current policyholders on february 19xx org received a determination_letter granting tax exempt status under sec_501 during the course of the examination org provided a copy of a letter issued by the service dated august 19xx granting tax exempt status under sec_101 of the code of 19xx sec_101 is equivalent to sec_501 today however no records were able to be secured from organization or from the service regarding this letter and any application forms that may have been filed during the year under examination org issued policies to members to cover loss or damage due to fire lightning and smoke policyholders were able to insure their dwellings personal_property farm buildings and equipment livestock and grain and more at the end of 20xx there were a total of policies outstanding with a total insurance in force of dollar_figure org was involved in a reinsurance agreement with co-1 co-1 a letter dated november 20xx from co-1 with a renewal agreement for 20xx was secured in schedule a retention and limit it stated the co-1 shall not be liable for any loss occurrence until the company’s ultimate net_loss on any one risk any one loss occurrence exceeds dollar_figure and then the co-1 shall be liable for of the amount of ultimate net_loss sustained by the company in excess of dollar_figure on any one risk any one loss occurrence but the co-1’s liability shall not exceed of dollar_figure with respect to any one risk any one loss occurrence however the liability shall be limited to dollar_figure dollar_figure as respects any one loss occurrence irrespective of the number of risks involved total premiums of dollar_figure for the year was to be paid to the co-1 quarterly in payments of dollar_figure form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx based on the form_990 and annual_statement provided to the state burial association board and the percentage of gross premiums to gross_receipts for the same year per notice 20xx- form 886-a rev department of the treasury - internal_revenue_service page -2- exhibit year period ended 20xx 20xx roe 886a department of the ‘l'reasury - internal_revenue_service schedule no or explanation of items name of taxpayer org - org burial premiums written _ total premiums written interest dividend income misc income total gross_receipts _ _ percentage- gross premium reinsurance income to gross_receipts the amount for premiums written above does not include the amount of commissions received and the premiums refunded the form_990 combined all these items to arrive at the dollar_figure amount reported total gross_receipts also do not include these amounts the commissions received are considered a reduction in reinsurance premiums_paid and the premiums refunded are considered an expense an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately org was not involved in any court ordered liquidation or receivership during or 20xx law and analysi sec_1 does qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning date internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence form 886-a rev department of the treasury - internal_revenue_service page -3- bossa sec_86a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the ‘l'reasury - internal_revenue_service sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 _ these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders i orm 886-a rev depar tment of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service foren 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation chart above january dollar_figure during it was determined from the did not qualify for tax exempt status for the years beginning but was unable to meet either the or requirement did have gross_receipts of under dollar_figure and dollar_figure section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- ingeneral- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date was not involved in a court ordered liquidation or receivership during therefore section e does not apply to this organization therefore for the years beginning date exempt status under sec_501 did not qualify for tax if for tax exempt status for years beginning january consequences does not qualify what are the tax did not qualify for tax exempt status under sec_501 for the since years beginning january years beginning january incorrect should have filed form 1120-pc for years beginning january tax exempt status should be revoked for filing of the form_990 for was sec_831 discusses tax on insurance_companies other than life_insurance_companies form 886-a crev department of the treasury - internal_revenue_service page -5- foun 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the ‘treasury - internal_revenue_service sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies t states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective it states except based on the code and regulation sections above under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or is not entitled to the relief form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service baye 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items any election filed now or in the future would only be effective for the year separately the election was filed and all subsequent years the election can not be made retroactive if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january form 1120-pc is required for each year and all future years where qualify for exemption if years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive meets the requirements under sec_501 in future does not taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -7-
